

117 S1755 IS: Agricultural Security Risk Review Act
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1755IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Tillis introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Defense Production Act of 1950 to include the Secretary of Agriculture as a member of the Committee on Foreign Investment in the United States, and for other purposes.1.Short titleThis Act may be cited as the Agricultural Security Risk Review Act. 2.Membership of the Committee on Foreign Investment in the United StatesSection 721(k)(2) of the Defense Production Act of 1950 (50 U.S.C. 4565(k)(2)) is amended—(1)by redesignating subparagraphs (H) through (J) as subparagraphs (I) through (K), respectively; and(2)by inserting after subparagraph (G) the following:(H)The Secretary of Agriculture..